Citation Nr: 1200367	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for chloracne.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for chloracne as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a March 2005 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In August 2005 and March 2008 the Board remanded this matter for further development.

In January 2009, the Board granted the Veteran's petition to reopen a claim for service connection for neurodermatitis and granted entitlement to service connection for residuals of neurodermatitis, including dermatitis and lichen simplex.  The Board also remanded the issue currently on appeal for further development.

In March 2010, the Board denied the petition to reopen the claim for service connection for chloracne as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 memorandum decision, the Court vacated the Board's March 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Court vacated the Board's decision because it found that he had not received adequate VCAA notice and that the defective notice was prejudicial.

The RO sent the Veteran a VCAA notice letter in February 2009 regarding his claim for service connection for chloracne.  This letter notified him of the need to submit new and material evidence and included a definition of these terms.  However, the February 2009 letter did not meet all of the requirements of Kent to the extent that it provided the incorrect date and bases of the most recent denial of the claim for service connection for chloracne.  The letter referred to an August 1994 denial of a claim for service connection for that disability by the agency of original jurisdiction (AOJ).  However, the letter should have referenced an October 1996 Board decision which denied a claim for service connection for chloracne.

Furthermore, the February 2009 letter noted that the claim had been previously denied because service treatment records failed to show a diagnosis of chloracne in service and the evidence of record failed to show that the disability continuously existed since service or that it arose to a compensable degree within a year of the Veteran's separation from service.  However, in its October 1996 decision, the Board denied the claim for service connection for chloracne because there was no evidence of a current diagnosis of chloracne or any other skin disease which was recognized by VA as being associated with herbicides.

Therefore, a remand is necessary to send the Veteran an adequate VCAA notice letter in accordance with Kent.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which identifies the reasons for the prior final denial in the Board's October 1996 decision and the type of evidence necessary to satisfy the element of the underlying claim which was found insufficient in the previous final denial (i.e. a current diagnosis of chloracne or any other skin disease recognized as being associated with herbicide exposure), in accordance with the Court's decision in Kent.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


